DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 16 May 2022 has been entered.

Claim Rejections - 35 USC § 103
Claims 1-2, 4, 10, 12-14, 31-34, 38, 42, 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caveney (US 2016/0325440) in view of Schneeberger et al. (US 6,352,366; see FIG. 5 below from Schneeberger et al.; FIG. 13A below is from the current application) (“Schneeberger”) and Full Ceramic Ball Bearing (https://www.bearingworks.com/products/full-ceramic-ball-bearing.php) (“BW”). 

    PNG
    media_image1.png
    452
    745
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    367
    644
    media_image2.png
    Greyscale

Caveney discloses:
Claim 1: vacuum substrate transport (paragraph [0025]); a frame (FIG. 5A, 310FA (“base member or frame”)); a drive section (322/etc.) connected to the frame (FIG. 5A), the drive section having at least one drive axis (R1); at least one arm having an end effector (end of 300/301) configured for holding a substrate, the at least one arm being connected to the drive section by a transmission link (321A/etc.) and having at least one degree of freedom axis effecting extension and retraction of the end effector with respect to the at least one arm; and a bearing (bearing for 400/401) connected to the frame and the end effector;
interfacing between a bearing raceway of the bearing case and the bearing rail (FIG. 4E for 400/420B) so as to support arm loads, imparted by the at least one arm onto the bearing, and effecting sliding of the bearing case with the at least one arm along the bearing rail;
with a predetermined service duty of the vacuum substrate transport apparatus in a vacuum environment (at least paragraph [0025] describes moving apparatus in vacuum environment which is a service duty);
Claim 31: vacuum substrate transport (paragraph [0025]); a frame (FIG. 5A, 310FA (“base member or frame”)); a drive section (322/etc.) connected to the frame (FIG. 5A), the drive section having at least one drive axis (R1); at least one arm having an end effector (end of 300/301) configured for holding a substrate, the at least one arm being connected to the drive section by a transmission link (321A/etc.) and having at least one degree of freedom axis effecting extension and retraction of the end effector with respect to the at least one arm; and a bearing (bearing for 400/401) connected to the frame and the end effector,
interfacing between a bearing raceway of the bearing case and the bearing rail (FIG. 4E for 400/420B) so as to support arm loads, imparted by the at least one arm onto the bearing, and effecting sliding of the bearing case with the at least one arm along the bearing rail; with a predetermined service duty of the vacuum substrate transport apparatus in a vacuum environment (at least paragraph [0025] describes moving apparatus in vacuum environment which is a service duty);
Claim 32: arm (300/301).
It is noted:
In column 5 of Schneeberger, it is disclosed that, “The materials used for the two types of balls, for example, can be ceramic and plastic, particularly POM and/or PTFE. A combination ceramic/steel is conceivable as well.” (emphasis added) The 107a ball is disclosed to be ceramic. Ceramic is well known to be used in high temperature environments. Steel, disclosed for 107b ball, is also used in high temperature environments. (The BW reference is used below for the actual working temperature of ceramic.)

Caveney does not directly show:
Claim 1: the bearing defining a guideway that defines the at least one degree of freedom axis, wherein the bearing comprises at least one rolling load bearing element disposed in a bearing case of the bearing so as to circulate through the bearing case along a bearing rail, interfacing between a bearing raceway of the bearing case  and the bearing rail effecting sliding of the bearing case; and at least one rolling, substantially non-load bearing, spacer element disposed in the bearing case alongside, intervening between and spacing each of the at least one rolling load bearing element from another of the at least one rolling load bearing element, the at least one rolling, substantially non-load bearing, spacer element is configured so that, interfacing between the bearing raceway and the bearing rail, the at least one rolling, substantially non-load bearing, spacer element is unloaded substantially continuously throughout the bearing by the arm loads generated for each motion of the at least one arm, wherein the at least one rolling, substantially non-load bearing, spacer element is of a sacrificial buffer material compatible with sustained substantially unrestricted service commensurate with a predetermined service duty of the vacuum substrate transport apparatus in a vacuum environment at temperatures over 2600C for a specified predetermined service period;
Claims 2 and 38: wherein the at least one rolling load bearing element and the at least one rolling, substantially non-load bearing, spacer element are each a ball;
Claim 4: wherein the sacrificial buffer material of the at least one rolling, substantially non-load bearing, spacer element forms a sacrificial wear surface of the at least one rolling, substantially non-load bearing, spacer element that wears sacrificially relative to the at least one rolling load bearing element;
Claims 10 and 42: wherein the at least one rolling, substantially non-load bearing, spacer element is of a common material throughout the at least one rolling, substantially non-load bearing, spacer element;
Claims 12 and 44: wherein the at least one rolling, substantially non-load bearing, spacer element interfaces between each rolling load bearing element and the other load bearing element so as to buffer relative motion between each rolling load bearing element and the other load bearing element with the bearing case sliding along the bearing rail;
Claims 13 and 45: wherein the at least one rolling, substantially non-load bearing, spacer element is disposed in the bearing case so as to occupy a rolling load bearing element position in the bearing case so that the bearing has a reduced number of the at least one rolling load bearing element compared to an all rolling load bearing element bearing;
Claims 14 and 46: wherein the bearing is a reduced load bearing element bearing for a predetermined load capacity, commensurate with the all load bearing element bearing, that provides reduced sliding resistance force commensurate with the reduced load bearing element bearing with reduced vibration response commensurate to the all rolling load bearing element bearing;
Claim 31: the bearing defining a guideway that defines the at least one degree of freedom axis, wherein the bearing comprises at least one rolling load bearing element disposed in a bearing case of the bearing so as to circulate through the case along a bearing rail, interfacing between a bearing raceway of the bearing case and the bearing rail effecting sliding of the bearing case; and at least one rolling buffer element disposed in the bearing raceway rolling alongside with and interfacing between each of the at least rolling load bearing element and another of the at least one rolling load bearing element in the bearing case so as to buffer relative motion between each rolling load bearing element and the other rolling load bearing element with the bearing case sliding along the bearing rail; wherein the at least one rolling buffering element is compatible with sustained substantially unrestricted service commensurate with a predetermined service duty of the vacuum substrate transport apparatus in a vacuum environment at temperatures over 260°C for a specified predetermined service period;
Claim 33: wherein the at least one rolling buffer element forms a sacrificial wear surface relative to the at least one rolling load bearing element;
Claim 32: wherein the at least one rolling buffer element is a substantially non-load bearing element configured so that interfacing between the bearing raceway and the bearing rail the at least one rolling buffer element is unloaded substantially continuously throughout the bearing by the loads generated for each motion of the at least one arm and imparted to the bearing case so that the at least one buffer element is substantially non-load bearing;
Claim 34: wherein the sacrificial wear surface of the at least one rolling buffer element wears sacrificially relative to the at least one rolling load bearing element.

Schneeberger discloses:
Claim 1: the bearing defining a guideway (FIG. 1, 5; column 5, lines 1-51) that defines the at least one degree of freedom axis (along 1/8 in FIG. 1), wherein the bearing comprises at least one rolling load bearing element (FIG. 5, 107a) disposed in a bearing case of the bearing (5) so as to circulate through the bearing case along a bearing rail (1), interfacing between a bearing raceway of the bearing case (110) and the bearing rail effecting sliding of the bearing case; and at least one rolling, substantially non-load bearing, spacer element disposed in the bearing case alongside, intervening between and spacing each of the at least one rolling load bearing element from another of the at least one rolling load bearing element, the at least one rolling, substantially non-load bearing, spacer element is configured so that, interfacing between the bearing raceway and the bearing rail, the at least one rolling, substantially non-load bearing, spacer element is unloaded substantially continuously throughout the bearing by the arm loads generated for each motion of the at least one arm (column 1, lines 12-28; the smaller ball bearings do not support a load at any time due to the larger ball bearings supporting the loads), wherein the at least one rolling, substantially non-load bearing, spacer element is of a sacrificial buffer material (column 5, lines 22-51) compatible with sustained substantially unrestricted service commensurate;
Claims 2 and 38: wherein the at least one rolling load bearing element and the at least one rolling, substantially non-load bearing, spacer element are each a ball (FIG. 5);
Claim 4: wherein the sacrificial buffer material of the at least one rolling, substantially non-load bearing, spacer element forms a sacrificial wear surface of the at least one rolling, substantially non-load bearing, spacer element that wears sacrificially relative to the at least one rolling load bearing element (column 5, lines 1-51);
Claims 10 and 42: wherein the at least one rolling, substantially non-load bearing, spacer element is of a common material throughout the at least one rolling, substantially non-load bearing, spacer element (column 5, lines 1-51);
Claims 12 and 44: wherein the at least one rolling, substantially non-load bearing, spacer element interfaces between each rolling load bearing element and the other load bearing element so as to buffer relative motion between each rolling load bearing element and the other load bearing element with the bearing case sliding along the bearing rail (column 5, lines 1-51; column 1, lines 12-28);
Claims 13 and 45: wherein the at least one rolling, substantially non-load bearing, spacer element is disposed in the bearing case so as to occupy a rolling load bearing element position in the bearing case so that the bearing has a reduced number of the at least one rolling load bearing element compared to an all rolling load bearing element bearing (column 5, lines 1-51; column 1, lines 12-28);
Claims 14 and 46: wherein the bearing is a reduced load bearing element bearing for a predetermined load capacity, commensurate with the all load bearing element bearing, that provides reduced sliding resistance force commensurate with the reduced load bearing element bearing with reduced vibration response commensurate to the all rolling load bearing element bearing (column 5, lines 1-51; column 1, lines 12-28; compare the structures of the current application and Schneeberger above);
Claim 31: the bearing defining a guideway (FIG. 1, 5; column 5, lines 1-51) that defines the at least one degree of freedom axis (along 1/8 in FIG. 1), wherein the bearing comprises at least one rolling load bearing element (FIG. 5, 107a) disposed in a bearing case of the bearing (5) so as to circulate through the case along a bearing rail (1), interfacing between a bearing raceway of the bearing case (110) and the bearing rail, and effecting sliding of the bearing case; and at least one rolling buffer element (107b) disposed in the bearing raceway rolling alongside with and interfacing between each of the at least rolling load bearing element and another of the at least one rolling load bearing element in the bearing case so as to buffer relative motion between each rolling load bearing element and the other rolling load bearing element with the bearing case sliding along the bearing rail; wherein the at least one rolling buffering element is compatible with sustained substantially unrestricted service (FIG. 1, 5; column 5, lines 1-51; column 1, lines 12-28);
Claim 33: wherein the at least one rolling buffer element forms a sacrificial wear surface relative to the at least one rolling load bearing element (column 5, lines 1-51);
Claim 32: wherein the at least one rolling buffer element is a substantially non-load bearing element configured so that interfacing between the bearing raceway and the bearing rail the at least one rolling buffer element is unloaded substantially continuously throughout the bearing by the loads generated for each motion of the at least one arm and imparted to the bearing case so that the at least one buffer element is substantially non-load bearing (column 5, lines 1-51; column 1, lines 12-28; the smaller ball bearings do not support a load at any time due to the larger ball bearings supporting the loads);
Claim 34: wherein the sacrificial wear surface of the at least one rolling buffer element wears sacrificially relative to the at least one rolling load bearing element (column 5, lines 1-51);
for the purpose of reducing the tribooxydation of the bearing balls for longer service life of the bearings (column 5, lines 22-24). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Caveney as taught by Schneeberger and include Schneeberger’s similar device having:
Claim 1: the bearing defining a guideway that defines the at least one degree of freedom axis, wherein the bearing comprises at least one rolling load bearing element disposed in a bearing case of the bearing so as to circulate through the bearing case along a bearing rail, interfacing between a bearing raceway of the bearing case  and the bearing rail effecting sliding of the bearing case; and at least one rolling, substantially non-load bearing, spacer element disposed in the bearing case alongside, intervening between and spacing each of the at least one rolling load bearing element from another of the at least one rolling load bearing element, the at least one rolling, substantially non-load bearing, spacer element is configured so that, interfacing between the bearing raceway and the bearing rail, the at least one rolling, substantially non-load bearing, spacer element is unloaded substantially continuously throughout the bearing by the arm loads generated for each motion of the at least one arm, wherein the at least one rolling, substantially non-load bearing, spacer element is of a sacrificial buffer material compatible with sustained substantially unrestricted service;
Claims 2 and 38: wherein the at least one rolling load bearing element and the at least one rolling, substantially non-load bearing, spacer element are each a ball;
Claim 4: wherein the sacrificial buffer material of the at least one rolling, substantially non-load bearing, spacer element forms a sacrificial wear surface of the at least one rolling, substantially non-load bearing, spacer element that wears sacrificially relative to the at least one rolling load bearing element;
Claims 10 and 42: wherein the at least one rolling, substantially non-load bearing, spacer element is of a common material throughout the at least one rolling, substantially non-load bearing, spacer element;
Claims 12 and 44: wherein the at least one rolling, substantially non-load bearing, spacer element interfaces between each rolling load bearing element and the other load bearing element so as to buffer relative motion between each rolling load bearing element and the other load bearing element with the bearing case sliding along the bearing rail;
Claims 13 and 45: wherein the at least one rolling, substantially non-load bearing, spacer element is disposed in the bearing case so as to occupy a rolling load bearing element position in the bearing case so that the bearing has a reduced number of the at least one rolling load bearing element compared to an all rolling load bearing element bearing;
Claims 14 and 46: wherein the bearing is a reduced load bearing element bearing for a predetermined load capacity, commensurate with the all load bearing element bearing, that provides reduced sliding resistance force commensurate with the reduced load bearing element bearing with reduced vibration response commensurate to the all rolling load bearing element bearing;
Claim 31: the bearing defining a guideway that defines the at least one degree of freedom axis, wherein the bearing comprises at least one rolling load bearing element disposed in a bearing case of the bearing so as to circulate through the case along a bearing rail, interfacing between a bearing raceway of the bearing case and the bearing rail effecting sliding of the bearing case; and at least one rolling buffer element disposed in the bearing raceway rolling alongside with and interfacing between each of the at least rolling load bearing element and another of the at least one rolling load bearing element in the bearing case so as to buffer relative motion between each rolling load bearing element and the other rolling load bearing element with the bearing case sliding along the bearing rail; wherein the at least one rolling buffering element is compatible with sustained substantially unrestricted service;
Claim 33: wherein the at least one rolling buffer element forms a sacrificial wear surface relative to the at least one rolling load bearing element;
Claim 32: wherein the at least one rolling buffer element is a substantially non-load bearing element configured so that interfacing between the bearing raceway and the bearing rail the at least one rolling buffer element is unloaded substantially continuously throughout the bearing by the loads generated for each motion of the at least one arm and imparted to the bearing case so that the at least one buffer element is substantially non-load bearing;
Claim 34: wherein the sacrificial wear surface of the at least one rolling buffer element wears sacrificially relative to the at least one rolling load bearing element;
for the purpose of for the purpose of reducing the tribooxydation of the bearing balls for longer service life of the bearings.

BW shows a similar device having:
Claim 1: temperatures over 2600C for a specified predetermined service period (“Full ceramic bearings have the advantage of extreme high temperature capability up to 1800 Deg. F.”; the material of the non-load bearing/sacrificial structure is the driver for the claimed temperature);
Claim 31: temperatures over 2600C for a specified predetermined service period (“Full ceramic bearings have the advantage of extreme high temperature capability up to 1800 Deg. F.”; the material of the non-load bearing/sacrificial structure is the driver for the claimed temperature);
for the purpose of reducing the tribooxydation of the bearing balls for longer service life of the bearings. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Caveney and Schneeberger as taught by BW and include BW’s similar device having:
Claim 1: temperatures over 2600C for a specified predetermined service period;
Claim 31: temperatures over 2600C for a specified predetermined service period;
for the purpose of reducing the tribooxydation of the bearing balls for longer service life of the bearings.

Claims 3 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caveney in view of Schneeberger, BW, and Volluz et al. (US 2011/0120339) (“Volluz”). Caveney and Schneeberger disclose all the limitations of the claims as discussed above.
Caveney and Schneeberger do not directly show:
Claims 3 and 39: wherein the at least one rolling load bearing element and the at least one rolling, substantially non-load bearing, spacer element are each a roller.
Volluz shows a similar device having:
Claims 3 and 39: wherein the at least one rolling load bearing element and the at least one rolling, substantially non-load bearing, spacer element are each a roller (paragraph [0013], "Since in such linear guides, balls or rollers typically run on both sides of the linear guide...");
for the purpose of providing a bearing element design choice among a finite number of design choices for a bearing elements (“balls or rollers”). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Caveney, Schneeberger, and BW as taught by Volluz and include Volluz’s similar device having:
Claims 3 and 39: wherein the at least one rolling load bearing element and the at least one rolling, substantially non-load bearing, spacer element are each a roller;
for the purpose of providing a bearing element design choice among a finite number of design choices for a bearing elements.

Claims 5 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caveney in view of Schneeberger, BW, and Namimatsu et al. (US 5,615,955) (“Namimatsu”). Caveney and Schneeberger disclose all the limitations of the claims as discussed above.
Caveney and Schneeberger do not directly show:
Claims 5, 21, and 37: wherein the at least one rolling, substantially non-load bearing, spacer element has a lubricious material surface relative to the at least one rolling load bearing element, where the lubricious material surface comprises a lubricant.
Namimatsu shows a similar device having:
Claims 5 and 37: wherein the at least one rolling, substantially non-load bearing, spacer element has a lubricious material surface relative to the at least one rolling load bearing element, where the lubricious material surface comprises a lubricant (“lubricant-containing polymer spacer balls B1” has lubricious material);
for the purpose of stably moving the apparatus for a long period of time (column 1, lines 58-63). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Caveney, Schneeberger, and BW as taught by Namimatsu and include Namimatsu’s similar device having:
Claims 5 and 37: wherein the at least one rolling, substantially non-load bearing, spacer element has a lubricious material surface relative to the at least one rolling load bearing element, where the lubricious material surface comprises a lubricant;
for the purpose of stably moving the apparatus for a long period of time.

Claims 6-7 and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caveney in view of Schneeberger, BW, and Iguchi et al. (US 2007/0029158) (“Iguchi”). Caveney and Schneeberger disclose all the limitations of the claims as discussed above.
Caveney and Schneeberger do not directly show:
Claims 6 and 35: wherein the sacrificial buffer material of the at least one rolling, substantially non-load bearing, spacer element is a polyimide (PI);
Claims 7 and 36: wherein the sacrificial buffer material of the at least one rolling, substantially non-load bearing, spacer element is polyamide-imide (PAI).
Iguchi shows a similar device having:
Claims 6 and 35: wherein the sacrificial buffer material of the at least one rolling, substantially non-load bearing, spacer element is a polyimide (PI) (paragraph [0008]);
Claims 7 and 36: wherein the sacrificial buffer material of the at least one rolling, substantially non-load bearing, spacer element is polyamide-imide (PAI) (paragraph [0008]);
for the purpose of providing a spacer element design choice among a finite number of design choices for a spacer elements (paragraph [0008]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Caveney, Schneeberger, and BW as taught by Iguchi and include Iguchi’s similar device having:
Claims 6 and 35: wherein the sacrificial buffer material of the at least one rolling, substantially non-load bearing, spacer element is a polyimide (PI);
Claims 7 and 36: wherein the sacrificial buffer material of the at least one rolling, substantially non-load bearing, spacer element is polyamide-imide (PAI);
for the purpose of stably moving the apparatus for a long period of time.
It is noted that the plastic material for the spacer element is disclosed to be uncritical in original specification paragraph [0076] (“[H]owever in other aspects the sacrificial buffer material may be any suitable plastic.”).

Claims 8, 9, 11, 40-41, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caveney in view of Schneeberger and BW. Caveney and Schneeberger disclose all the limitations of the claims as discussed above.
Caveney and Schneeberger do not directly show:
Claims 8 and 40: wherein the specified predetermined service period is in excess of years at the predetermined service duty of the vacuum substrate transport apparatus in the vacuum environment at the temperatures over 260°C;
Claims 9 and 41: wherein the vacuum environment is a high vacuum compatible with high vacuum substrate fabrication operations;
Claims 11 and 43: wherein the predetermined service duty of the vacuum substrate transport apparatus corresponds to a specified predetermined service period life of the of the vacuum substrate transport apparatus.
However, BW discloses that ceramic material has a high duty cycle, life, and environmental (temperature) specifications for an apparatus in which it is used.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Caveney, Schneeberger, and BW for:
Claims 8 and 40: wherein the specified predetermined service period is in excess of years at the predetermined service duty of the vacuum substrate transport apparatus in the vacuum environment at the temperatures over 260°C;
Claims 9 and 41: wherein the vacuum environment is a high vacuum compatible with high vacuum substrate fabrication operations;
Claims 11 and 43: wherein the predetermined service duty of the vacuum substrate transport apparatus corresponds to a specified predetermined service period life of the of the vacuum substrate transport apparatus;
since changing the materials is uncritical in the design of the device such that the materials can be changed to modify the duty cycle, life, and environmental specifications of the apparatus. As discussed in MPEP 2144.05 (citing In re Aller, 220 F.2d 454, 456 (CCPA 1955)), where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.

Allowable Subject Matter
Claims 15-30 are allowed due to the “plastic” limitation. 

Response to Arguments
Applicant's arguments filed 16 May 2022 have been fully considered but they are not persuasive except for the arguments re. Claim 15 and its dependent claims due to the “plastic” limitation.
Re. section 2, the NPL printout is clearly in the file and on the form PTO-892.
Re. section 2A-1, the phrase “A combination ceramic/steel is conceivable as well” in Schneeberger is not construed to render “a 50% stainless ball/50% ceramic ball bearing,” but that 107a is 100% ceramic and 107b is 100% steel (not “stainless steel”) in Schneeberger. This is in the cited column 5, lines 22-51 in the rejections above. It is a different combination of materials for the balls as in spec. paragraph [0081] of the current application (100% ceramic ball bearing and a 50% stainless ball/50% ceramic ball bearing).
Re. 2A-2, at least the balls will not be worn at the beginning of the life of the apparatus. Further, some arm motions will be supported by the bearings due to minimal (torque) moments of the arm. Lastly, the smaller ball bearings do not support a load at any time due to the larger ball bearings supporting the loads.
Re. 2A-3, the “combination ceramic/steel is conceivable as well” is being considered as rejected above.
Re. 2B, these claims are now allowed.
Re. 2C, see 2A-1 etc. above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652